Citation Nr: 0729858	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-40 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from July 1952 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDING OF FACT

In a September 2007 written statement, the veteran indicated 
that he wanted to withdraw his appeal seeking entitlement to 
an evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease, and the Board received such 
request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issues of entitlement to an 
evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a December 2004 rating 
decision that, in pertinent part, denied an evaluation in 
excess of 20 percent for lumbar spine degenerative disc 
disease.  In a written statement dated in September 2007, the 
veteran indicated that he was withdrawing this issue.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2007).  The veteran's written statement dated in September 
2007, withdrawing this issue from appeal is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review the issue of entitlement 
to an evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease on appeal; this issue is dismissed.  
38 U.S.C.A. § 7105 (West 2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease is dismissed. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


